Order entered May 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00033-CR

                        CHARLES WILLIAM BRYANT, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR17-2311

                                           ORDER
       Before the Court is appellant’s May 24, 2019 first motion for extension of time to file his

brief. We GRANT the motion and ORDER appellant’s brief due on or before June 25, 2019.

       Counsel is reminded that an attorney of record in an appeal may register on the Court’s

website at www.txcourts.gov/5thcoa/ and access the reporter’s record via the attorney portal.



                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE